FILED
                            NOT FOR PUBLICATION                              SEP 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10512

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00718-JSW

 v.
                                                 MEMORANDUM*
DEMARKUS DANTE BENAVIDES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Demarkus Dante Benavides appeals the 87-month sentence imposed

following his guilty-plea conviction for being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g). Benavides challenges the district court’s

conclusion that his prior burglary offense is a crime of violence under the residual

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
clause of U.S.S.G. § 4B1.2. In light of the government’s concession in its August

17, 2015, supplemental brief that Johnson v. United States, 135 S. Ct. 2551 (2015),

applies to the U.S. Sentencing Guidelines, Benavides’ sentence is hereby vacated

and the matter is remanded to the district court for resentencing forthwith. The

mandate shall issue forthwith.

      VACATED and REMANDED for resentencing.




                                          2                                   14-10512